Name: Commission Regulation (EEC) No 3362/91 of 19 November 1991 re-establishing the levying of customs duties on products falling within CN codes 3903, 3915 20 00, 3920 30 00 and 3920 99 50, originating in Venezuela, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  America;  chemistry
 Date Published: nan

 No L 318/30 Official Journal of the European Communities 20 . 11 . 91 COMMISSION REGULATION (EEC) No 3362/91 of 19 November 1991 re-establishing the levying of customs duties on products falling within CN codes 3903, 3915 20 00, 3920 30 00 and 3920 99 50, originating in Venezuela, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply Whereas, in the case of products falling within CN codes 3903, 3915 20 00, 3920 30 00 and 3920 99 50, originating in Venezuela, the individual ceiling was fixed at ECU 4 520 000 ; whereas, on 27 September 1991 , imports of these products into the Community originating in Vene ­ zuela reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Venezuela, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90 , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established : HAS ADOPTED THIS REGULATION : Article 1 As from 23 November 1991 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Commuity of the following products originating in Vene ­ zuela : Order No CN code Description 10.0457 3903 Polymers of styrene, in primary forms 3915 20 00 Waste, paring and scrap, of polymers of styrene 3920 30 00 3920 99 50 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced laminated, supported or similarly combined with other materials  Of polymers of styrene  Of addition polymerization products Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 November 1991 . For the Commission Christiane SCRIVENER Member of the Commission ') OJ No L 370, 31 . 12. 1990, p. 1 .